Title: From George Washington to William Drew, 13 February 1784
From: Washington, George
To: Drew, William



Sir,
Fredericks[bur]g [Va.] 13th Feby 1784

In the course of the last eight months, I have addressed two or three letters to you, praying an authenticated copy of the deceased Major Genl Lee’s Will: this I did consequent of a request from his Sister in England to me. Not having received the copy wrote for, nor any acknowledgment of my Letters, I

presume the latter have never reached your hands. I therefore give you the trouble of this Letter by Mr Throckmorton who has promised the safe conveyance of it to your office. I wish to be favored, as soon as convenient, with the Will in the manner she requires; the cost of which I will pay when you exhibit the charge. I wou’d send the money by Mr Throckmorton if I knew what would be the amount of the charge. I am sir Your Most Obedt servt

G: Washington

